DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/10/2020. 
In the instant Amendment, claims 1-10 have been amended. 
Claims 1-19 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wilf et al.  (GB 2305501- See attached document) hereinafter Wilf, in view of Lyu et al. (CN 105023294 – See attached translation) hereinafter Lyu, further in view of Stahl et al. (US 10,914,957) hereinafter Stahl.
Regarding claim 1, Wilf discloses a virtual image processing method, configured for implementing virtualization of a captured image (Wilf Page 10, lines 5-30: a method for replacing a billboard in a video image display), wherein the method comprises the following steps of: 
acquiring a reference position and a real-time position of a camera device (Wilf Page 4, lines 5-20, Page 10, steps c-d, Page 14, lines 15-22, Page 15, lines 17-21: motion measurement means for measuring pan, tilt, zoom or focus of a camera relative to known reference positions to replace billboard image in a video image, which is in real-time as also in Page 6, line 30, Page 14, lines 20-24);
calculating a movement parameter of the real-time position relative to the reference position (Wilf Page 10, steps c-d, Page 16, lines 6-12: monitoring the movement of a camera by pan, tilt and zoom, i.e. movement parameter; Page 4, lines 5-20: measuring pan, tilt, zoom or focus of a camera relative to known reference positions, wherein the camera orientation data is constantly being received as in Page 17, lines 13-15, hence in real time); 
virtualizing a position and a posture of a virtual scene according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized scene (Wilf Page 7, line 11, Page 14, line 23, Page 17, line 20: virtual set application with camera for virtual replacement billboard as in Page 28, line 21; Page 10, steps a-e: analyzing size and position of the billboard to be replaced from the information recorded in its first known position and stored movements of the camera to provide information relating to the size, perspective and position of the billboard in the present video field. Hence, calculating perspective parameter of a scene to be replaced, i.e. the billboard, relative to the camera device); 
encoding a virtual scene according to the perspective parameter (Wilf Page 10, steps f-g: store a replacement billboard, i.e. virtual scene, to be used in replacement of the billboard in the stadium. Electrically altering the size and perspective of the replacement billboard in accordance with the camera motion information to conform to the size and perspective of the billboard to be replaced in the present video frame; Page 18, lines 6-15, Page 24, lines 1-5: updating transformed model to transform the current video image using camera data and stored image of the billboard for replacement. Hence encoding virtual scene according to perspective parameter); and 
replacing the scene to be replaced with the encoded virtual scene (Wilf Page 10, step h: electronically replacing the billboard in the present video).  


However, Wilf’s disclose of generating virtual billboard image for replacement with the billboard image in the video image so that the replaced virtual billboard image conform with the size and perspective of the billboard image as seen in the captured video image is equivalent with virtualizing a position and posture of the virtual image as seen by a virtual camera having the position and posture.
	Furthermore, Lyu discloses virtualizing a position and a posture of a virtual camera device according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized virtual camera device (Lyu [0011], [0045]: putting a real scene captured by a camera device and a virtual scene in a same space by pasting objects, hence replace scene; [0012], [0046], [0054]: use Gyroscope sensor in mobile camera device to control the rotation of the virtual camera in the virtual scene, so as to realize the movement of the virtual camera and the actual device in the same posture; [0015], [0066]: the values of the Gyroscope sensors x, y, and z are assigned to the rotation variables of the virtual camera respectively. The rotation variables can control the rotation of object in the virtual scene, hence perspective parameter. Thus, virtualizing a position and posture and a virtual camera device according to movement parameter of a real camera device).
Wilf and Lyu are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf, and Lyu, for an accurate coincidence between the virtual scene and the real scene (Lyu [0005], [0055]). 
	Wilf broadly discloses encoding a virtual scene as discussed above.
Furthermore, Stahl discloses an encoding unit configured to encode a virtual scene and use encoded virtual scene for display (Stahl Col. 14, lines 12-55: frames of virtual view are rendered and transmitted to a Head mounted display HMD device; Col. 15, lines 13-20 and 50-60: an encoder encodes the rendered frames prior to sending the frames to the HMD. The HMD used encoded information to synthesize a frame for display. The HMD composites the virtual content from encoded frames with frames from the HMD scene cameras).
Wilf and Lyu and Stahl are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf and Lyu, and further incorporate encoding the virtual scene before used for display, as taught by Stahl, to reduce bandwidth usage (Stahl Col. 9, line 51). 


Regarding claim 10, Wilf discloses a computer-readable storage medium stored with a computer program therein, wherein the computer program, when executed by a processor (Page 18, lines 17 and 29), implements the following steps: 
(Wilf Page 4, lines 5-20, Page 10, steps c-d, Page 14, lines 15-22, Page 15, lines 17-21: motion measurement means for measuring pan, tilt, zoom or focus of a camera relative to known reference positions to replace billboard image in a video image, which is in real-time as also in Page 6, line 30, Page 14, lines 20-24);  Page 7 of 13U.S. Application Serial No. TBD Attorney Docket: 88811-52 
calculating a movement parameter of the real-time position relative to the reference position (Wilf Page 10, steps c-d, Page 16, lines 6-12: monitoring the movement of a camera by pan, tilt and zoom, i.e. movement parameter; Page 4, lines 5-20: measuring pan, tilt, zoom or focus of a camera relative to known reference positions, wherein the camera orientation data is constantly being received as in Page 17, lines 13-15, hence in real time); 
virtualizing a position and a posture of a virtual scene according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized virtual scene  (Wilf Page 7, line 11, Page 14, line 23, Page 17, line 20: virtual set application with camera for virtual replacement billboard as in Page 28, line 21; Page 10, steps a-e: analyzing size and position of the billboard to be replaced from the information recorded in its first known position and stored movements of the camera to provide information relating to the size, perspective and position of the billboard in the present video field. Hence, calculating perspective parameter of a scene to be replaced, i.e. the billboard, relative to the camera device); 
encoding a virtual scene according to the perspective parameter (Wilf Page 10, steps f-g: store a replacement billboard, i.e. virtual scene, to be used in replacement of the billboard in the stadium. Electrically altering the size and perspective of the replacement billboard in accordance with the camera motion information to conform to the size and perspective of the billboard to be replaced in the present video frame; Page 18, lines 6-15, Page 24, lines 1-5: updating transformed model to transform the current video image using camera data and stored image of the billboard for replacement. Hence encoding virtual scene according to perspective parameter); and 
replacing the scene to be replaced with the encoded virtual scene (Wilf Page 10, step h: electronically replacing the billboard in the present video).  

Wilf does not explicitly disclose virtualizing a position and a posture of a virtual camera device according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized virtual camera device.
However, Wilf’s disclose of generating virtual billboard image for replacement with the billboard image in the video image so that the replaced virtual billboard image conform with the size and perspective of the billboard image as seen in the captured video image is equivalent with virtualizing a position and posture of the virtual image as seen by a virtual camera having the position and posture.
	Furthermore, Lyu discloses virtualizing a position and a posture of a virtual camera device according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized virtual camera device (Lyu [0011], [0045]: putting a real scene captured by a camera device and a virtual scene in a same space by pasting objects, hence replace scene; [0012], [0046], [0054]: use Gyroscope sensor in mobile camera device to control the rotation of the virtual camera in the virtual scene, so as to realize the movement of the virtual camera and the actual device in the same posture; [0015], [0066]: the values of the Gyroscope sensors x, y, and z are assigned to the rotation variables of the virtual camera respectively. The rotation variables can control the rotation of object in the virtual scene, hence perspective parameter. Thus, virtualizing a position and posture and a virtual camera device according to movement parameter of a real camera device).
Wilf and Lyu are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf, and further incorporate virtualizing a position and a posture of a virtual camera device according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized virtual camera device, as taught by Lyu, for an accurate coincidence between the virtual scene and the real scene (Lyu [0005], [0055]). 
Wilf broadly discloses encoding a virtual scene as discussed above.
Furthermore, Stahl discloses an encoding unit configured to encode a virtual scene and use encoded virtual scene for display (Stahl Col. 14, lines 12-55: frames of virtual view are rendered and transmitted to a Head mounted display HMD device; Col. 15, lines 13-20 and 50-60: an encoder encodes the rendered frames prior to sending the frames to the HMD. The HMD used encoded information to synthesize a frame for display. The HMD composites the virtual content from encoded frames with frames from the HMD scene cameras).
Wilf and Lyu and Stahl are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf and Lyu, Stahl, to reduce bandwidth usage (Stahl Col. 9, line 51). 


Regarding claims 2 and 11, Wilf and Lyu and Stahl discloses all the limitations of claims 1 and 10, respectively, and are analyzed as discussed above with respect to that claim.
Wilf does not explicitly disclose wherein a gyroscope is provided in the camera device, and the movement parameter of the real-time position of the camera device relative to the reference position in three directions of X, Y, and Z is calculated in real time through the gyroscope.  
However, discloses Lyu discloses a gyroscope is provided in the camera device, and the movement parameter of the real-time position of the camera device relative to the reference position in three directions of X, Y, and Z is calculated in real time through the gyroscope (Lyu [0012], [0046], [0054]: use Gyroscope sensor in mobile camera device to control the rotation of the virtual camera in the virtual scene, so as to realize the movement of the virtual camera and the actual device in the same posture; [0015], [0066]: the values of the Gyroscope sensors x, y, and z in real time as in [0006], hence calculate movement parameter in real-time relative to a reference position which can be origin position in the gyroscope system).
Wilf and Lyu and Stahl are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf, and Lyu, for an accurate coincidence between the virtual scene and the real scene (Lyu [0005], [0055]). 

Regarding claims 3 and 12, Wilf and Lyu and Stahl discloses all the limitations of claims 1 and 10, respectively, and are analyzed as discussed above with respect to that claim.
Wilf further discloses acquiring a static parameter of the camera device; calculating the position and the posture of the virtual scene via the reference position, the movement parameter, and the static parameter according to a preset algorithm; wherein the static parameter of the camera device comprises at least one of pan of the camera, pitch of the camera, focus of a lens, and zoom of the lens (Wilf Page 4, lines 11-20: motion measurement means for measurement the pan, tilt, zoom or focus of the camera relative to known position, i.e. movement parameter and static parameter; Page 16, lines 7-12: camera parameter information is obtained from sensors mounted on the camera and the camera movement is referenced to a first or fixed reference position for each parameter; Page 18, lines 10-14 and 20-22: determine position of each billboard in the camera’s field of view in accordance with camera sense information; Page 20, lines 10-13 and 22-30, Page 21, lines 1-25: camera intrinsic parameter is used to compute sensor-based prediction of the perspective transformation, hence position and posture of the virtual scene; Page 23-24, lines 1-5: transformation model for billboard perspective, i.e. virtual scene posture, based on sensors’ prediction).
Wilf does not explicitly disclose wherein the step of virtualizing the position and the posture of the virtual camera device according to the movement parameter comprises: calculating the position and the posture of the virtual camera device.  
However, as discussed in claim 1 above, Wilf’s disclose of generating virtual billboard image for replacement with the billboard image in the video image so that the replaced virtual billboard image conform with the size and perspective of the billboard image as seen in the captured video image is equivalent with virtualizing a position and posture of the virtual image as seen by a virtual camera having the position and posture.
	Furthermore, Lyu discloses calculating position and a posture of a virtual camera device according to the movement parameter (Lyu [0011], [0045]: putting a real scene captured by a camera device and a virtual scene in a same space by pasting objects, hence replace scene; [0012], [0046], [0054]: use Gyroscope sensor in mobile camera device to control the rotation of the virtual camera in the virtual scene, so as to realize the movement of the virtual camera and the actual device in the same posture; [0015], [0066]: the values of the Gyroscope sensors x, y, and z are assigned to the rotation variables of the virtual camera respectively. The rotation variables can control the rotation of object in the virtual scene, hence perspective parameter. Thus, virtualizing a position and posture and a virtual camera device according to movement parameter of a real camera device).
Wilf and Lyu and Stahl are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf, and further incorporate calculating position and a posture of a virtual camera device via the reference Lyu, for an accurate coincidence between the virtual scene and the real scene (Lyu [0005], [0055]). 


Regarding claims 4 and 13, Wilf and Lyu and Stahl discloses all the limitations of claims 3 and 12, respectively, and are analyzed as discussed above with respect to that claim.
Wilf does not explicitly disclose wherein the step of calculating the position and the posture of the virtual camera device via the reference position, the movement parameter, and the static parameter according to the preset algorithm comprises: comprehensively calculating an actual position of the camera device based on the reference position and the movement parameter of the camera device, and determining the actual position of the camera device as the position of the virtual camera device; calculating the posture of the virtual camera device based on the static parameter.  
However, as discussed in claim 1 above, Wilf’s disclose of generating virtual billboard image for replacement with the billboard image in the video image so that the replaced virtual billboard image conform with the size and perspective of the billboard image as seen in the captured video image is equivalent with virtualizing a position and posture of the virtual image as seen by a virtual camera having the position and posture.
	Furthermore, Lyu discloses comprehensively calculating an actual position of the camera device based on the reference position and the movement parameter of the camera device, and determining the actual position of the camera device as the position of the virtual camera device; calculating position and a posture of a virtual camera device based on the static parameter (Lyu [0006], [0018], [0051]: camera’s real-time motion posture and position can be calculated; [0012], [0046], [0054]: use Gyroscope sensor in mobile camera device to control the rotation of the virtual camera in the virtual scene, so as to realize the movement of the virtual camera and the actual device in the same posture; [0015], [0066]: the values of the Gyroscope sensors x, y, and z, which are position value of actual camera based on movement detected relative to a reference position,  are assigned to the rotation variables of the virtual camera respectively. The rotation variables can control the rotation of object in the virtual scene, hence perspective parameter. Thus, virtualizing a position and posture and a virtual camera device according to movement parameter of a real camera device).
Wilf and Lyu and Stahl are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf, and further incorporate calculating position and a posture of a virtual camera device based on the static parameter, as taught by Lyu, for an accurate coincidence between the virtual scene and the real scene (Lyu [0005], [0055]). 


Regarding claims 5 and 14, Wilf and Lyu and Stahl discloses all the limitations of claims 3 and 12, respectively, and are analyzed as discussed above with respect to that claim.
Wilf discloses wherein the step of calculating the position and the posture of the virtual scene via the reference position, the movement parameter, and the static parameter according to the preset algorithm comprises:Page 5 of 13U.S. Application Serial No. TBD Attorney Docket: 88811-52comprehensively calculating based on the reference position and (Wilf Page 19, lines 26-30: predicting the billboard position relative to its sensors’ readings and exact quad coordinates; Page 20, lines 10-13 and 22-30, Page 21, lines 1-25: camera intrinsic parameter is used to compute sensor-based prediction of the perspective transformation, hence position and posture of the virtual scene; Page 4, lines 5-20, Page 10, steps c-d, Page 14, lines 15-22, Page 15, lines 17-21: motion measurement means for measuring pan, tilt, zoom or focus of a camera relative to known reference positions to replace billboard image in a video image, which is in real-time as also in Page 6, line 30, Page 14, lines 20-24).  
Wilf does not explicitly disclose calculating the position and posture of the virtual camera device. 
However, as discussed in claim 1 above, Wilf’s disclose of generating virtual billboard image for replacement with the billboard image in the video image so that the replaced virtual billboard image conform with the size and perspective of the billboard image as seen in the captured video image is equivalent with virtualizing a position and posture of the virtual image as seen by a virtual camera having the position and posture.
	Furthermore, Lyu discloses  Attorney Docket: 88811-52comprehensively calculating based on the reference position and the movement parameter of the camera device to obtain the actual position of the camera device during capturing; calculating position and a posture of a virtual camera device according to the movement parameter (Lyu [0011], [0045]: putting a real scene captured by a camera device and a virtual scene in a same space by pasting objects, hence replace scene; [0012], [0046], [0054]: use Gyroscope sensor in mobile camera device to control the rotation of the virtual camera in the virtual scene, so as to realize the movement of the virtual camera and the actual device in the same posture; [0015], [0066]: the values of the Gyroscope sensors x, y, and z, which are position values of actual camera based on movement detected relative to a reference position, are assigned to the rotation variables of the virtual camera respectively. The rotation variables can control the rotation of object in the virtual scene, hence perspective parameter. Thus, virtualizing a position and posture and a virtual camera device according to movement parameter of a real camera device).
Wilf and Lyu and Stahl are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system of calculating the position of the virtual scene via the actual position and the movement trend of the camera device; calculating the posture of the virtual camera device based on the static parameter, as disclosed by Wilf, and further incorporate calculating position and a posture of a virtual camera device according to the movement parameter, as taught by Lyu, for an accurate coincidence between the virtual scene and the real scene (Lyu [0005], [0055]). 


Regarding claims 6 and 15, Wilf and Lyu and Stahl discloses all the limitations of claims 3 and 12, respectively, and are analyzed as discussed above with respect to that claim.
Wilf does not explicitly disclose wherein the step of calculating the perspective parameter of the scene to be replaced relative to the virtual camera device comprises: identifying a position of the scene to be replaced in the captured image (Page 10, step a: identify position of the billboard in the captured image; Page 6, lines 11-17, Page 8, lines 12 and 25-30: patterned chroma-key panel are used as billboard for detecting the billboard position in the image; Page 11, lines 15-18, Col. 19, lines 25-30, Page 25, lines 20-22: analysis of the pattern to ascertain exact location of the billboard, i.e. position of the scene to be preplaced in captured image); calculating the perspective parameter of the scene to be replaced according to the position and the posture of the virtual scene (Wilf Page 10, steps a-e: analyzing size and position of the billboard to be replaced from the information recorded in its first known position and stored movements of the camera to provide information relating to the size, perspective and position of the billboard in the present video field); wherein the perspective parameter comprises at least one of position, size and distortion (Wilf Page 11, lines 3-7: information relating to size, perspective and position of the billboard to be replaced is determined).  
As discussed in claim 1 above, Wilf’s disclose of generating virtual billboard image for replacement with the billboard image in the video image so that the replaced virtual billboard image conform with the size and perspective of the billboard image as seen in the captured video image is equivalent with virtualizing a position and posture of the virtual image as seen by a virtual camera having the position and posture.


Regarding claim 7, Wilf discloses an image processing system (Wilf Fig.7, Page 17, line 14: camera system having processor), comprising: 
a camera device configured to capture an image (Wilf Col. 3, line 15: a camera); 
a position acquisition unit configured to acquire a real-time position and a reference position of the camera device (Wilf Page 4, lines 5-20, Page 10, steps c-d, Page 14, lines 15-22, Page 15, lines 17-21: motion measurement means for measuring pan, tilt, zoom or focus of a camera relative to known reference positions to replace billboard image in a video image, which is in real-time as also in Page 6, line 30, Page 14, lines 20-24);  Page 6 of 13U.S. Application Serial No. TBD Attorney Docket: 88811-52 
a calculation unit configured to calculate a movement parameter of the real-time position of the camera relative to the reference position (Wilf Page 10, steps c-d, Page 16, lines 6-12: monitoring the movement of a camera by pan, tilt and zoom, i.e. movement parameter; Page 4, lines 5-20: measuring pan, tilt, zoom or focus of a camera relative to known reference positions, wherein the camera orientation data is constantly being received as in Page 17, lines 13-15, hence in real time); 
a processor configured to virtualize a position and a posture of a virtual scene according to the movement parameter, and to calculate a perspective parameter of a scene to be replaced relative to the virtual scene (Wilf Page 7, line 11, Page 14, line 23, Page 17, line 20: virtual set application with camera for virtual replacement billboard as in Page 28, line 21; Page 10, steps a-e: analyzing size and position of the billboard to be replaced from the information recorded in its first known position and stored movements of the camera to provide information relating to the size, perspective and position of the billboard in the present video field. Hence, calculating perspective parameter of a scene to be replaced, i.e. the billboard, relative to the camera device); 
(Wilf Page 10, step h: electronically replacing the billboard in the present video).  

Wilf does not explicitly disclose virtualizing a position and a posture of a virtual camera device according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized virtual camera device.
However, Wilf’s disclose of generating virtual billboard image for replacement with the billboard image in the video image so that the replaced virtual billboard image conform with the size and perspective of the billboard image as seen in the captured video image is equivalent with virtualizing a position and posture of the virtual image as seen by a virtual camera having the position and posture.
	Furthermore, Lyu discloses virtualizing a position and a posture of a virtual camera device according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized virtual camera device (Lyu [0011], [0045]: putting a real scene captured by a camera device and a virtual scene in a same space by pasting objects, hence replace scene; [0012], [0046], [0054]: use Gyroscope sensor in mobile camera device to control the rotation of the virtual camera in the virtual scene, so as to realize the movement of the virtual camera and the actual device in the same posture; [0015], [0066]: the values of the Gyroscope sensors x, y, and z are assigned to the rotation variables of the virtual camera respectively. The rotation variables can control the rotation of object in the virtual scene, hence perspective parameter. Thus, virtualizing a position and posture and a virtual camera device according to movement parameter of a real camera device).
Wilf and Lyu are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf, and further incorporate virtualizing a position and a posture of a virtual camera device according to the movement parameter, and calculating a perspective parameter of a scene to be replaced relative to the virtualized virtual camera device, as taught by Lyu, for an accurate coincidence between the virtual scene and the real scene (Lyu [0005], [0055]). 

	Wilf does not explicitly disclose an encoding unit configured to encode a virtual scene;
	However, Stahl discloses an encoding unit configured to encode a virtual scene (Stahl Col. 14, lines 12-55: frames of virtual view are rendered and transmitted to a Head mounted display HMD device; Col. 15, lines 13-20 and 50-60: an encoder encodes the rendered frames prior to sending the frames to the HMD. The HMD used encoded information to synthesize a frame for display. The HMD composites the virtual content from encoded frames with frames from the HMD scene cameras).
Wilf and Lyu and Stahl are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf and Lyu, and further incorporate having an encoding unit configured to encode a virtual scene, as taught by Stahl, to reduce bandwidth usage (Stahl Col. 9, line 51). 


Regarding claim 8, Wilf and Lyu and Stahl discloses all the limitations of claim 7, and are analyzed as discussed above with respect to that claim.
Wilf does not explicitly disclose wherein a gyroscope is provided in the camera device, and a chip of the gyroscope is used as the calculation unit.  
However, Lyu discloses a gyroscope is provided in the camera device (Lyu [0012], [0046]: use Gyroscope sensor in mobile camera).  
Wilf and Lyu and Stahl are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf and Lyu, and further incorporate having a gyroscope provided in the camera device, as taught by Lyu, for an accurate coincidence between the virtual scene and the real scene (Lyu [0005], [0055]).

Yong further discloses a chip of the gyroscope is used as the calculation unit (Yong [0012]: camera device can include gyroscopic sensor which is a gyroscope chip that is capable of sensing rotation on one of three axes of movement).
Wilf and Lyu and Stahl and Yong are analogous art with the claimed invention because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Wilf and Lyu and Stahl, and further incorporate having a chip of the gyroscope is used as the calculation unit, Yong, for more accurately, integrated and compatible sensing device (Yong [0012]). 

Regarding claim 9, Wilf and Lyu and Stahl discloses all the limitations of claim 7, and are analyzed as discussed above with respect to that claim.
Wilf further discloses wherein the system further comprises: a parameter acquisition unit configured to acquire a static parameter of the camera device (Wilf Col. 3, line 15: pan, tilt, zoom and focus sensors to measure static parameter of the camera).  


Regarding claim 16, Wilf and Lyu and Stahl discloses all the limitations of claim 2, and are analyzed as discussed above with respect to that claim.
	Wilf and Lyu discloses all the limitation of claim 16 as discussed in claim 3 above.

Regarding claim 17, Wilf and Lyu and Stahl discloses all the limitations of claim 4, and are analyzed as discussed above with respect to that claim.
	Wilf and Lyu discloses all the limitation of claim 17 as discussed in claim 6 above.

Regarding claim 18, Wilf and Lyu and Stahl discloses all the limitations of claim 5, and are analyzed as discussed above with respect to that claim.
	Wilf and Lyu discloses all the limitation of claim 18 as discussed in claim 6 above.

Regarding claim 19, Wilf and Lyu and Stahl discloses all the limitations of claim 5, and are analyzed as discussed above with respect to that claim.
	Wilf further discloses a parameter acquisition unit configured to acquire a static parameter of the camera device (Wilf Page 4, lines 11-20: motion measurement means for measurement the pan, tilt, zoom or focus of the camera relative to known position, i.e. movement parameter and static parameter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486